Citation Nr: 1341258	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-28 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared before a Decision Review Officer at an RO hearing November 2009.  A transcript of that hearing is of record. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran does not have a right foot disability that manifested in service or arthritis that manifested within one year thereafter and that is causally or etiologically related to his service.

2.  The Veteran does not have a left foot disability that manifested in service or arthritis that manifested within one year thereafter and that is causally or etiologically related to his service.

3.  The Veteran does not have a right ankle disability that manifested in service or arthritis that manifested within one year thereafter and that is causally or etiologically related to his service.

4.  The Veteran does not have a left ankle disability that manifested in service or arthritis that manifested within one year thereafter and that is causally or etiologically related to his service.

5.  The Veteran does not have a right shoulder disability that manifested in service or arthritis that manifested within one year thereafter and that is causally or etiologically related to his service.

6.  The Veteran does not have a left shoulder disability that manifested in service or arthritis that manifested within one year thereafter and that is causally or etiologically related to his service.

7.  The Veteran does not have a low back disability that manifested in service or arthritis that manifested within one year thereafter and that is causally or etiologically related to his service.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A left foot disability was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A right ankle disability was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  A left ankle disability was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  A right shoulder disability was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  A left shoulder disability was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  A low back disability was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in September 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  While the Veteran has identified private medical treatment dated prior to 1981, he informed VA that this physician had passed away, and those records were no longer available.  In addition the Veteran stated that he was treated at Columbia Hospital when he was involved in a motor vehicle accident during service.  However, the Veteran has been told to submit a release so that VA could request any relevant records, and he has not submitted a release related to this treatment.  Therefore, VA is not able to request the records, and the duty to assist in this regard has been met.

Additionally, the Veteran was afforded VA examinations in May 2009 for his right foot, right ankle, and spine. These examinations are determined to be adequate for adjudication purposes, as they are based upon a review of the claims file and an evaluation of the Veteran to, to include obtaining his stated history.  In addition, the examiner's provided opinions with rationales that are consistent with and supported by the other evidence in the file.  They Board finds that they are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not been afforded a VA examination in connection with his claims of service connection for left ankle, left foot, and bilateral shoulder disorders. The Board, however, finds that no such examination is required in this case.  As will be explained in more detail below, the evidence preponderates against a finding that there was a disease, injury, or event in service to which the current disorders could be related.  Therefore, the Board finds that a VA examination for these claims is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition to the requirements for establishing service connection on a direct basis, service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

The Veteran's service treatment records reflect the following complaints and injuries.  In August 1961, he had blisters on both feet and was given a bandage.  In March 1962, he was involved in an auto accident in which he injured his back.  He was seen in May 1962 for complaints of an abrasion and contusion in his right lower leg/ankle.  X-rays were negative.  The Veteran's wound was cleaned and he was given a bandage. In December 1962, he complained of right heel pain. The clinician diagnosed bursitis.

The Veteran's March 1966 discharge examination showed a normal clinical evaluation of his spine, upper and lower extremities, and feet. 

Post-service treatment records include multiple records that show complaints and treatment for shoulder, back, ankle, and foot pain beginning in 1981.  The Veteran has been diagnosed with arthritis and various orthopedic disorders.

The Veteran contends that as a result of being required to go on long hikes while carrying heavy packs during service, he experienced pain in his shoulders, ankles, feet, and back.  He believes that his current disabilities are related to this.

The Veteran was afforded a VA examination in May 2009 for his right foot, right ankle, and back.  The VA examiner indicated that he had reviewed the entire claims file. With regard to his feet, the Veteran stated that he developed blisters in service after a 60 mile hike and that he has experienced pain in his right foot since that time.  The examiner noted that post-service treatment records show the Veteran had a right foot injury in October 2003, which was diagnosed as plantar fasciitis. In January 2006, he complained of heel bursitis and the record showed a diagnosis of tendonitis with uric acid normal, ruling out gout.

After a physical examination of the Veteran, the examiner diagnosed the Veteran with onychomycosis of the right foot, severe right pes planus, and right calcaneal bone spur.  The examiner opined that these diagnoses are less likely than not related to the Veteran's right foot injury or right heel bursitis during service.  As a rationale, the examiner stated that he "did not find a chronic foot condition diagnosed while on active duty. [The Veteran] was treated for acute self-limited problems.  There is no evidence of chronicity of complaint after discharge from the service."

Regarding the Veteran's right ankle disorder, the examiner noted that the Veteran had a contusion of the right ankle in May 1962.  The Veteran reported constant moderate severe pain with intermittent swelling. 

After a physical examination of the Veteran and a review of the x-rays, the examiner diagnosed degenerative joint disease of the right ankle. The examiner opined that it is less likely than not that the current disability is related the right ankle contusion sustained in May 1962.  As a rationale, the examiner noted that the Veteran did not sustain a chronic condition while on active duty, but an acute self-limiting condition.  Additionally, there was no evidence of continued medical care or chronicity of complaint after service.  The examiner also offered an alternative etiology for the Veteran's complaints, stating that "the Veteran worked in construction since leaving the military which could explain his current complaints and findings of arthritis."

The Veteran also underwent a VA examination of his spine.  The examiner noted the February 1962 report of a contusion of right flank and a post-service August 1982 report of a work injury to his back.  The Veteran reported that while in service, he was in a motor vehicle accident and that he has experienced pain and spasm in his back since that time.  

The examiner performed a physical examination and diagnosed the Veteran with chronic thoracic and lumbar strain and lumbar spondylosis.  He opined that the Veteran's current diagnoses are less likely than not related to the Veteran's contusion of the right flank in February 1962.  As a rationale, the examiner stated that 

"the Veteran sustained an injury while working in construction in August 1982, injuring his back.  There was no continuity of care after the [in-service] motor vehicle accident, nor any evidence of continuity of complaint after leaving the service.  It was not until the Veteran injured himself on the civilian job that many years after leaving active duty that he complained of a back condition. In addition, did not find any evidence of chronic condition prior to this radiological study done today."

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral shoulder disorders, bilateral ankle disorders, bilateral foot disorders, or a low back disorder. 

The post-service treatment records reflect that the Veteran has disabilities of the bilateral shoulders, ankles, feet, and low back.  However, with regard to the Veteran's claims for service connection for a left shoulder, left ankle, and left foot disorder, there is no contemporaneous evidence of an in-service injury that would constitute the onset of these disorders.  Although the Board acknowledges that the Veteran participated in long hikes carrying a heavy pack while in service, there is no contemporaneous evidence of treatment for such an injury sustained to his left shoulder, left ankle, or left foot due to these hikes, and the Veteran's upper and lower extremities and feet were normal upon discharge.  

Additionally, with regard to his claims of service connection for right shoulder, right ankle, right foot, and low back disorders, although there is evidence in the service-treatment records of in-service injuries, the Board finds, for the following reasons, that the weight of the evidence is against a finding that those injuries are etiologically related to the Veteran's currently diagnosed disorders.  

The medical evidence in this case is that of the VA examiners who opined that the Veteran's right ankle, right foot, and low back disorders are not related to the injuries he sustained in service.  The examiner noted that the Veteran did not seek treatment for his current disorders until many years following service and that the injuries incurred in service were acute, self-limiting conditions.  The examiner also noted that the Veteran had worked in the construction field for many years post-service and this type of occupation could explain his complaints of pain and arthritis.  

The evidence in favor of the claim consists of the Veteran's lay statements that his injuries are due to service and that he has experienced pain since service.  Lay persons are certainly competent to report observable symptoms of which they have first-hand knowledge.  Layno, 6 Vet. App. at 470.  However, such statements must still be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Although the Veteran has reported that he has had continuous symptoms since service, such a report is inconsistent with the normal separation examination, which is affirmative evidence showing that he did not have a disorders of the upper extremities, lower extremities, feet, or spine upon discharge from service. 

Rather, post-service private treatment records mainly reflect the Veteran's reported onset of orthopedic problems beginning in the 1980s, and upon seeking treatment, the records do not reflect that the Veteran attributed his pain and symptoms to service or a continuity of symptoms since service.  In addition, when the Veteran first sought VA treatment in September 2008, the treatment provider described him as a poor historian.  At that time, while the Veteran indicated that he injured his back in a motor vehicle accident in service, he gave no such history with regard to his feet, ankles or shoulders.

During his RO hearing, the Veteran gave varying accounts of the onset and history of his symptoms, indicating that, after service, he only had pain in his shoulders when he did a lot of strenuous work.  His back pain, while it had been present since service, moved from his upper back to his lower back.  Likewise, the ankle pain he says he incurred in service from jumping on the steel deck of a boat was different than the constant and steady pain he felt now.

As such, the Board finds that the Veteran's report as to continuity of symptomatology is inconsistent and unreliable.  Furthermore, even to the extent that he relates continued symptomatology, it is different than what he experienced in service.  The post-service assertions are inconsistent with the contemporaneous history noted at the time of his service discharge, as well as the Veteran's own statements made while seeking treatment.  In other words, there is affirmative evidence showing that he did not have continuity of symptomatology, including a discharge examination. 

The Board finds the VA examiners' opinions to be most probative. The VA examiners based their opinions on a review of the entire claims file, to include the pertinent in-service findings, and provided a rationale for the conclusions reached that is consistent with the evidence of record.  These examiners are shown to have specialized education, experience, and knowledge that the Veteran, as a layperson, is not shown to have.

Based on the foregoing, the Veteran's assertion of continuity of pain since service in the bilateral shoulders, ankles, feet, and low back is inconsistent and contradicted by other affirmative evidence. Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the probative value of the Veteran's assertions is outweighed by the probative value of the contemporaneous medical records and the specific, reasoned opinions of the VA examiners, particularly in light of their expertise and rationale.

The Board also notes that arthritis manifested within a year of separation has not been shown by the medical evidence or suggested the Veteran's lay statements.  To the extent that Veteran has been diagnosed with degenerative arthritis, section 3.303(b) is applicable.  However, arthritis was not noted in the service records, and the Board has found the assertions of continuity to be not credible.  Furthermore, the Board concludes, based upon the VA examination reports and the service records, that the symptoms associated with his right foot, right ankle, and back do not constitute characteristic manifestations sufficient to identify arthritis during service.

Based on the foregoing, the Board finds that the Veteran's bilateral shoulder, bilateral ankle, bilateral feet, and low back disabilities did not manifest in service or for many years thereafter and are not causally or etiologically related to his military service.  Accordingly, the claims for service connection must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a low back disability is denied.




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


